—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered February 11, 1998, convicting defendant, after a jury trial, of burglary in the third degree and possession of burglars’ *205tools, and sentencing him, as a second felony offender, to concurrent terms of SVs to 7 years and 1 year, respectively, unanimously affirmed.
The court properly declined to charge criminal trespass in the third degree as a lesser included offense of burglary. We find no reasonable view of the evidence that would permit the jury to find that defendant committed criminal trespass but not burglary (see, People v Scarborough, 49 NY2d 364). The Sandoval ruling was an appropriate exercise of discretion (see, People v Pavao, 59 NY2d 282, 292). Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.